207 N.J. Super. 79 (1985)
504 A.2d 18
STATE OF NEW JERSEY, PLAINTIFF-RESPONDENT,
v.
SAMUEL STARLING, DEFENDANT-APPELLANT.
Superior Court of New Jersey, Appellate Division.
Submitted December 4, 1985.
Decided December 17, 1985.
Before Judges KING and SCALERA.
Thomas S. Smith, Acting Public Defender, attorney for appellant (Jeffrey A. Cohen, Designated Counsel, of counsel and on the brief).
*80 Irwin I. Kimmelman, Attorney General of New Jersey, attorney for respondent (Jessica S. Oppenheim, Deputy Attorney General, of counsel and on the letter brief).
PER CURIAM.
Defendant was convicted of second-degree burglary, N.J.S.A. 2C:18-2, third-degree theft, N.J.S.C.A. 2C:20-3, and unlawful possession of a firearm without a permit, N.J.S.A. 2C:39-5(b). He was sentenced to a ten-year state prison term with a three and one-half-year parole disqualifier.
On this appeal he raises three issues: (1) his confession was the fruit of an illegal arrest and inadmissible, (2) his confession was involuntary and should have been suppressed, and (3) his sentence was manifestly excessive. We find issues (1) and (3) to be clearly without merit and affirm. R. 2:11-3(e)(2). On issue (2) we affirm for the reasons stated in Judge Menza's published Law Division opinion appearing at 188 N.J. Super. 127 (Law Div. 1983).